Citation Nr: 0721396	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-38 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Whether the veteran is entitled to nonservice-connected 
pension benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from October 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In December 2003 the veteran submitted a claim for pension.  
Subject to income limitations, improved pension is payable to 
veterans of a period of war because of nonservice-connected 
disability or age.  38 U.S.C.A. §§ 1513(a), 1521(a) (West 
2002); 38 C.F.R. § 3.3(a)(3) (2006).  DD-214 shows that the 
veteran has the requisite 90 days or more of wartime service 
during the Vietnam era.  See 38 C.F.R. § 3.3(a)(3)(i).  
However, because he is not age 65 or older, it must be shown 
that he is permanently and totally disabled from nonservice-
connected disability not due to his own willful misconduct.  
38 C.F.R. § 3.3(a)(3)(vi).

In May 2004 the veteran was accorded a VA compensation and 
pension examination.  The examiner reported that the veteran 
did not wear any braces or use any assistive devices for 
ambulation.  He also reported that the veteran did not have 
any difficulty donning or doffing shoes and socks, or getting 
on and off the examination table.  According to the examiner, 
the veteran is "independent in activities of daily living, 
transfers, and ambulation without any assistive devices."

In February 2007 the veteran was afforded a hearing before 
the Board.  During the hearing he complained of a crushed 
disk in his spine; a pinched nerve at L5 with ensuing back 
pain and spasms; torn left knee ligament and ensuing 
arthroscopy; pain in his hip, thigh, and leg; gout pain in 
his feet, ankles, knees, and wrists; swelling in his ankles 
and feet; difficulty standing and walking; 
rhinitis/allergies; hypertension; seizures; a cyst on the 
back of his neck; depression; and anxiety.  He also testified 
that he had applied for Social Security Administration (SSA) 
disability benefits.  

For these purposes, the veteran is considered to be 
permanently and totally disabled if he is disabled as 
determined by the Commissioner of Social Security for 
purposes of any benefits administered by the Commissioner.  
38 U.S.C.A. § 1502(a)(2) (West 2002); 38 C.F.R. § 
3.3(a)(3)(vi)(B)(2).

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA clinical records pertaining to the 
veteran that are dated from September 2006 to the present.

Review of the record reveals that there are no records from 
the SSA presently in the claims file.  As the present pension 
claim may turn on the results of the veteran's pending SSA 
claim, SSA records must be requested and associated with the 
claims file.  Multiple requests may be necessary if SSA has 
yet to issue a final decision on the matter.  In addition, 
since the case is being returned, and in light of additional 
VA treatment records received in March 2007 (which document, 
among other things, complaints of depression and the use of a 
wheelchair in May 2006), the veteran should also be scheduled 
for another compensation and pension examination.  38 C.F.R. 
§ 3.326(a).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the SSA and request copies of 
the appeals decision and the medical 
reports upon which the veteran's Social 
Security disability benefits are based.  
If a final decision has not yet been 
issued, SSA should be asked to forward 
such a decision as soon as it becomes 
available.  The veteran may wish to help 
expedite this action by informing VA of 
any decision he has received or may yet 
receive.  The originating agency should 
take steps to ensure that the SSA decision 
with associated records is made a part of 
the claims file before the case is re-
adjudicated.

2.  Obtain VA medical treatment records 
pertaining to the veteran that are dated 
from September 2006 to the present.  The 
AMC should also attempt to obtain any 
additional evidence that the veteran 
identifies as relevant during the course 
of the remand.

3.  Schedule the veteran for appropriate 
VA examination(s) to determine the effect 
of his nonservice-connected physical and 
psychological disabilities on his ability 
to engage in substantial gainful 
employment.  The claims folder must be 
made available to the examiner for review.  
The examiner is specifically requested to 
opine as follows:

*	whether the veteran is unemployable 
as a result of a disability or 
combination of disabilities 
reasonably certain to continue 
throughout his life; 

*	whether the veteran is suffering from 
any disability or combination of 
disabilities sufficient to render it 
impossible for the average person to 
follow a substantially gainful 
occupation, but only if it is 
reasonably certain that such 
disability(s) will continue 
throughout the veteran's life; 

*	whether the veteran is suffering from 
any disease or disorder determined by 
the VA Secretary to be of such a 
nature or extent as to justify a 
determination that persons suffering 
therefrom are permanently and totally 
disabled.  

If more than one examination is required 
when considering whether a combination of 
disabilities precludes substantially 
gainful employment, the examiners should, 
to the extent necessary, confer on the 
determination of whether the veteran is 
unable to follow a substantially gainful 
occupation due to his disabilities.  A 
rationale should be set forth for all 
opinions proffered. 

4.  After undertaking any other 
development deemed appropriate, the claim 
should be re-adjudicated.  If the benefit 
sought is not granted, the veteran should 
be furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should include citation 
to and discussion of 38 C.F.R. § 
3.3(a)(3).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


